&

AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) ; ; Page | of L / oh

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA -

United States of America an ‘JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

Vv. : . : / (For Offenses Committed On or After November 1, 1987)
Antonio Corona-Matias oo Case Number: 3:19-mj-23147
Frederick Matthew-Carr rot =
Defendant's Attorney ‘ f i fe
REGISTRATION NO. $7981298
THE DEFENDANT; - a AUG O7 2019
x] ‘pleaded guilty to count(s) 1 of Complaint Qlrce a rear pers per
. SOUT HERA STR A
1 was found guilty to count(s) | AN DISTRICT OF C ‘oes ;

 

 

 

after a plea of not guilty.
Accordingly, the defendant i is adjudged guilty of such count(s), which involve * the following offense(s):

 

 

Title & Section . Nature of Offense — / Count Number(s)
8: 1325 OO ILLEGAL ENTRY (Misdemeanor) - 1 s
(4) The defendant has been found not guilty on count(s) ; |
C] Count(s) Oo _ dismissed on the motion of the United States.
IMPRISONMENT

~ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Xrme SERVED. . | Mo days

a Assessment: $10 WAIVED | Q Fine: WAIVED

BJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal,

 

LI Court recommends defendant be deported/removed with relative, charged in case

 

IT'IS ORDERED that the defendant shall II notify the United States Atiotney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances,

Wednesday, August 7, 2019
Date of Imposition of Sentence

Received if Wo

DUSM | --. HONORABUE ROBERT N. BLOCK
: | UNITED STATES MAGISTRATE JUDGE

jee Z

=.

 

-Clerk’s Office Copy - a a ~— 3:19-mj-23147

 
